Freeman, J.
—The record submitted does not contain the evidence given upon the trial of the issues and consequently it must be assumed that the *938findings of fact which were made were supported by sufficient evidence. That being so, the only substantial question presented by the appeal is whether the facts as found justify the conclusion of law based thereon and the judgment as u mially entered.
Upon due examination I have satisfied myself that the conclusions of law are fully warranted by the facts as found, and that the judgment as entered is correct.
The judgment should be affirmed, with costs.
Gildersleeve, J., concurs.